1                                         CHIEF U.S. MAGISTRATE JUDGE BRIAN A. TSUCHIDA
2

3

4

5

6

7

8

9
10

12
                                    UNITED STATES DISTRICT COURT
13                                 WESTERN DISTRICT OF WASHINGTON
                                          TACOMA DIVISION
14

15

16

17   YVONNE BOYD,                                       Civil No. 3:19-cv-05186-BAT

18                    Plaintiff,
19
               vs.
20                                                      ORDER OF REMAND
     COMMISSIONER OF SOCIAL SECURITY,
21
               Defendant.
22

23             Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

24   case be REVERSED and REMANDED for further administrative proceedings pursuant to

25   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the
26   Administrative Law Judge to further evaluate Plaintiff’s mental impairments; obtain updated
27
     evidence from a consultative examiner or a medical expert regarding Plaintiff’s impairments;
28
      Page 1     ORDER OF REMAND [3:19-cv-05186-BAT]                 Office of the General Counsel
                                                                     701 Fifth Avenue, Suite 2900 M/S 221A
                                                                     Seattle, Washington 98104-7075
                                                                     Telephone: (206) 615-3858
1    further evaluate her symptom allegations; offer Plaintiff the opportunity for a new hearing; and
2    issue a new decision.
3
               Upon proper application, the Court will consider whether reasonable attorney fees should
4
     be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
5
               DATED this 19th day of August, 2019.
6

7

8                                                                 A
                                                                  BRIAN A. TSUCHIDA
9                                                                 Chief United States Magistrate Judge

10
     Presented by:
12
     s/ Lisa Goldoftas
13
     LISA GOLDOFTAS
14   Special Assistant U.S. Attorney
     Office of the General Counsel
15   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
16   Seattle, WA 98104-7075
17   Telephone: (206) 615-3858
     Fax: (206) 615-2531
18   lisa.goldoftas@ssa.gov

19

20

21

22

23

24

25

26

27

28
      Page 2     ORDER OF REMAND [3:19-cv-05186-BAT]                 Office of the General Counsel
                                                                     701 Fifth Avenue, Suite 2900 M/S 221A
                                                                     Seattle, Washington 98104-7075
                                                                     Telephone: (206) 615-3858
